                                                       rsnl SD\Y
                                                       DOCl.'1£\T
UNITED STATES DISTRICT COURT                           ELECTRO\ICALL Y FILED
SOUTHERN DISTRICT OF NEW YORK

                                         - -x
                                                       DOC#:
                                                              ----------
                                                                  fl/2?ft1
                                                       DAT f FILED:
KENNETH DUNHAM and MARTHA DUNHAM,

                  Plaintiffs,                        19 Civ. 2851       (LLS)

          - against -                                  OPINION & ORDER

COVIDIEN LP,

                  Defendant.

        - - - - - - - - - - - - - - -x
     In this medical device product liability action, defendant

Covidien LP moves to dismiss plaintiffs Kenneth and Martha

Dunham's first amended complaint     ("FAC")      (Dkt. No.   16) pursuant

to Federal Rules of Civil Procedure 12(b) (6)         and 9(b).       For the

following reasons, the motion     (Dkt. No. 17)     is granted in part

and denied in part.


                                BACKGROUND

     Plaintiffs Kenneth and Martha Dunham brought this action to

recover for alleged injuries related to Mr.          Dunham's use of

Covidien' s hernia mesh products.        Compl.   ( Dkt. No. 3-1) . On May

22, 2019, this Court granted Covidien's motion to dismiss the

complaint, but granted the Dunhams leave to amend the complaint

within 45 days.     On July 3, the Dunhams filed the FAC, which

Covidien has now moved to dismiss.




                                   -1-
     The facts of the FAC are substantially the same as those in

the original complaint, with the following relevant additions:

       •   "Once the collagen barrier dissolves, it leaves the
           internal organs unprotected and increases the chances
           of adhesions, inflammatory response to the polyester,
           and formation of devastating scar tissue."  FAC ~~ 55,
           83, 142-43, 177-78.

       •   "Further, heavyweight small-pore meshes may withstand
           greater forces of scar contraction than large-pore
           lightweight meshes and may exhibit less shrinkage.
           This is a large-pore mesh, prone to contraction and
           shrinkage." Id. ~~ 144-45, 179-80.

       •   "The defective design was a proximate cause of
           Plaintiff's injuries as it did not strengthen the
           surrounding scar tissue, which lead to multiple
           recurrences, as well as nerve endings growing [into]
           pores of the lightweight, macroporous mesh, causing
           debilitating pain." Id. ~~ 159, 199, 208, 252.

       •   Specification of the "serious bodily injuries" that
           Mr. Dunham suffered as "including constant abdominal
           pain, scar tissue, and recurrent hernias."  Id.
           ~~ 125, 213, 229, 243, 254, 268, 275, 286, 312, 320.


       •   Addition of alternative designs, including "a
           heavyweight small-pore mesh design.  Further, a flat
           mesh and/or non-woven mesh are feasible alternatives
           that are less dangerous, equally effective and
           economically feasible."  Id. ~~ 154, 194.

       •   "Specifically, Defendant completely failed to warn
           about the fact that as the collagen erodes, it
           increases the likelihood of adhesion formation, the
           formation of debilitating scar tissue, and the bodies
           [sic] likelihood of an inflammatory response to the
           polyester material.   Defendant failed to warn about
           the high likelihood of mesh shrinkage, contraction,
           and migration, which are side effects of the large-
           pore meshes such as this one."   Id. ~~ 219-20, 233-34,
           333-34.


                                -2-
•   "The Defendant's failure to adequately warn Plaintiff
    and/or his physicians and/or the medical community of
    these risks lead to the Plaintiff being implanted with
    this mesh, which has failed, causing him to suffer
    constant pain, scar tissue and recurrent hernias,
    which were not properly warned of." Id. ~ 253.

•   "Defendants breached their duty through the failure to
    properly research and design the mesh product through
    its failure to use a non-woven or flat mesh to
    eliminate pores which nerves can grow into." Id.
    ~ 249.


•   "These warranties ["eliminates the pain associated
    with traditional tax [sic] fixation," "low post-
    operative pain and fast recovery in laparoscopic
    inguinal hernia repairs," "easy to use"] were in fact,
    false.  Specifically, the mesh did not eliminate the
    pain of fixation, or the post-operative pain.
    Plaintiff still has pain in the abdomen around or near
    the site of the implant caused by the micro-grips used
    on the mesh to secure it and/or nerve endings growing
    into the woven pores of the mesh." Id. ~~ 259-61.

•   "Specifically, the mesh was not reliable, nor was it a
    hernia repair solution as the Plaintiff has had
    recurring hernias, constant pain and scar tissue since
    the mesh was implanted." Id. ~ 264.

•   "Defendant materially misrepresented to the medical
    community, potential plaintiffs and Plaintiff alike,
    the effectiveness of the mesh without representing the
    potential for failure, bacteria, adhesions,
    contraction and shrinkage.  Defendant made material
    misrepresentations as to the amount of pain those
    implanted with the meshes would feel.  Defendant
    specifically warranted and represented that those
    implanted with the Parietex~ / Progrip~ meshes that
    there would be less post operative pain, as well as
    less pain from fixation."  Id. ~~ 279-81.




                         -3-
                                       DISCUSSION 1

                   Strict Liabi1ity and Neg1igence C1aim.s 2

      Defective Manufacture             To state a defective manufacture

claim under New York law, a plaintiff must state facts plausibly

alleging "that         (1) the product was defective due to an error in

the manufacturing process and (2) the defect was the proximate

cause of plaintiff's injury."               Williamson v. Stryker Corp., No.

12 Ci v . 7 0 8 3 , 2 0 13 WL 3 8 3 3 0 8 1 , at * 4 ( S . D. N . Y . July 2 3 , 2013 ) .

"[A] plaintiff may rely upon the circumstances of an accident to

prove the existence of a manufacturing defect if the product did

not perform as intended and the possibility of other causes has

been excluded."         Id. at *5.

       The FAC seeks to support Mr. Dunham's manufacturing defect

claim by adding factual content to three sentences.                         See FAC 'TI'TI

55,   83,   &   125.   This content, however, is mostly redundant.                      The

one new factual allegation in the FAC's manufacturing defect

claim speaks only to the causal connection between collagen

dissolution and some of the dangers associated with polyester

surgical mesh.         See FAC <JI'![ 55, 8 3.     ( "Once the collagen barrier



1 Except where otherwise stated, the allegations discussed in this opinion
refer to both the ProGrip and Parietex meshes.
2 "New York courts generally consider strict products liability and
negligence claims to be functionally synonymous." S.F. v. Archer Daniels
Midland Co., 594 F. App'x 11, 12 (2d Cir. 2014). Accordingly, Mr. Dunham's
strict liability and negligence claims are analyzed concurrently.

                                             -4-
dissolves,   it leaves the internal organs unprotected and

increases the chances of adhesions,       inflammatory response to the

polyester, and formation of devastating scar tissue.").           Because

the FAC does not state any facts plausibly alleging either a

manufacturing defect or the exclusion of other possible causes

of Mr. Dunham's injuries, his defective manufacture claim fails.

      Defective Design    To state a design defect claim, a

plaintiff must allege that: "(l) the product as designed posed a

substantial likelihood of harm;     (2)   it was feasible to design

the product in a safer manner; and (3) the defective design was

a substantial factor in causing the plaintiff's injury."

Kennedy v. Covidien, LP, No. 118 Civ. 1907, 2019 WL 1429979, at

*3   (S.D.N.Y. Mar. 29,   2019).

      The FAC adds considerable factual content supporting its

allegation of a design defect.     Unlike the original complaint,

the FAC "allege[s] how the collagen film mitigates or fails to

mitigate detached polyester's harmful effects," id., by alleging

that, "Once the collagen barrier dissolves,       it leaves the

internal organs unprotected and increases the chances of

adhesions, inflammatory response to the polyester, and formation

of devastating scar tissue." FAC     ~~   55, 83, 142-43, 177-78.

This alleges both causation and likelihood of harm.




                                   -5-
     The FAC also alleges that the meshes' design was both

defective and the proximate cause of Mr. Dunham's injuries, "as

it did not strengthen the surrounding scar tissue, which lead to

multiple recurrences, as well as nerve endings growing [into]

pores of the lightweight, macroporous mesh, causing debilitating

pain."   Id. '!I'll 159, 199, 208; see also id.   '!I'll 145, 180   ("This

is a large-pore mesh, prone to contraction and shrinkage.").

     The FAC also sufficiently alleges an alternative design for

the mesh.    It claims that "heavyweight small-pore meshes may

withstand greater forces of scar contraction than large-pore

lightweight meshes and may exhibit less shrinkage."           Id. '!I'll 144-

45, 179-80; see also id. '!I'll 154, 194.    It also claims that "a

flat mesh and/or non-woven mesh are feasible alternatives that

are less dangerous, equally effective and economically

feasible."    Id. '!I'll 154, 194. Thus, Mr. Dunham's defective design

claim survives Covidien's motion to dismiss.

     Failure to Warn     "A manufacturer has a duty to warn against

latent dangers resulting from foreseeable uses of its product of

which it knew or should have known."        Liriano v. Hobart Corp.,

92 N.Y.2d 232, 237, 700 N.E.2d 303, 305 (1998).          To state a

failure to warn claim, a plaintiff must state facts plausibly

alleging the breach of such a duty, as well as that said breach

was the proximate cause of the plaintiff's alleged injuries.


                                   -6-
See State Farm Fire & Cas. Co. v. Nutone,                  Inc.,    426 F. App'x 8,

10   (2d Cir. 2011)       (citing Liriano,       92 N.Y.2d at 237,         700 N.E.2d

at 305).

      The FAC alleges that Covidien's mesh products were

implanted in Mr.         Dunham for their intended purpose -- to "repair

hernias through reinforcement."            FAC     ~~    222,    237.    The FAC also

alleges that Covidien failed to warn Mr. Dunham that:                        (1)

collagen erosion in Covidien's mesh products increases the

likelihood of adhesion,         scarring, and inflammation, see id.                  ~~


219, 233; and      (2)    large pore meshes, like those manufactured by

Covidien and used by Mr.         Dunham,   let nerves grow through their

pores and have a high likelihood of mesh shrinkage,                       contraction,

and migration,      resulting in debilitating pain,                see id.    ~~   159,

199, 208,   220,    234.     The FAC also alleges that Mr.               Dunham's

physicians would not have used defendant's Progrip or Parietex

mesh "had it been equipped with sufficient warnings,                       including

the possibility for mesh migration,               failure,       chronic pain,      and

the need for future surgeries."              Id.    ~~    228,    242.    These

adequately allege proximate cause.           3     Thus,    the FAC states a

failure to warn claim.


3

      New York uses an informed intermediary doctrine, whereby warnings
      must be given to "the physician, whose duty it is to balance the
      risks against the benefits of various drugs and treatments and to
      prescribe them and supervise their effects."         Insofar as

                                       -7-
      However, Covidien attached the ProGrip mesh's Instructions

for Use   ("IFU") to its motion to dismiss the FAC (0kt. No. 18-

1), arguing that they "warn about the very complications

Plaintiff Kenneth Dunham allegedly suffered: pain, adhesions and

hernia recurrence                  II
                                         0kt. No. 18, at 12. 4   "Generally,

consideration of a motion to dismiss under Rule 12(b) (6)               is

limited to consideration of the complaint itself.                 Faulkner v.

Beer, 463 F.3d 130, 134         (2d Cir. 2006).        However, "Consideration

of materials outside the complaint is not entirely foreclosed on

a 12(b) (6) motion."        Id.,        463 F.3d at 134.

                when a plaintiff chooses not to attach to
      the complaint or incorporate by reference a prospectus
      upon which it solely relies and which is integral to
      the complaint, the defendant may produce the
      prospectus when attacking the complaint for its
      failure to state a claim, because plaintiff should not
      so easily be allowed to escape the consequences of its
      own failure.




      adequate warnings are concerned, under New York law, "[i]f the
      doctor is sufficiently warned, the product is not defective.u

Tomaselli v.    N.Y. & Presbyterian Hosp., 728 F. App'x 41, 43 (2d Cir. 2018)
(alteration    in original) (first quoting Martin v. Hacker, 83 N.Y.2d 1, 9, 628
N.E.2d 1308,    1311 (1993); then quoting Fane v. Zimmer, Inc., 927 F.2d 124,
129 (2d Cir.    1991)).

4 Covidien submitted only the ProGrip IFU,  arguing that while the Dunhams
include information in their FAC regarding Parietex Optimized Composite
 ("PCOxu) mesh, they do not allege that Mr. Dunham was implanted with PCOx
mesh, but rather an "unspecified typeu of Parietex mesh.   However, the FAC
uses the terms PCOx and Parietex interchangeably and includes a specific lot
number for the Parietex mesh it alleges was implanted into Mr. Dun~am.   FAC ~
106.   Because Covidien provided only the ProGrip IFU, this part of the
analysis applies only to the P~oGrip claims.

                                             -8-
Cortec Indus.,   Inc. v. Sum Holding L.P.,   949 F.2d 42, 47-48

(2d Cir. 1991), cert. denied, 503 U.S.    960   (1992).

     However, before materials outside the record may
     become the basis for a dismissal, several
     conditions must be met.  For example, even if a
     document is "integral" to the complaint, it must
     be clear on the record that no dispute exists
     regarding the authenticity or accuracy of the
     document.  It must also be clear that there exist
     no material disputed issues of fact regarding the
     relevance of the document.

Faulkner, 463 F.3d at 134 (citations omitted).

     As the ProGrip IFU is the very document that gives doctors

the warnings that the FAC claims were insufficient, it is

integral to the FAC.    And as Covidien attached the IFU to both

of its motions to dismiss, Mr. Dunham has been on notice of the

IFU since, at latest, April 11, 2019, when his attorney filed

her notice of appearance.    Because Mr. Dunham has not challenged

the authenticity, accuracy, or relevance of the IFU in any of

his filings since then,   including his oppositions to both

motions to dismiss and the FAC itself, this Court will consider

the IFU in determining whether to d~smiss the FAC.

     The ProGrip IFU begins in bold, all-capital letters,

"BEFORE USING PRODUCT, READ THE FOLLOWING INFORMATION

THOROUGHLY," followed by "IMPORTANT!"      The "CONTRAINDICATIONS"

section states "The collagen film is not intended to minimize

tissue attachment[ ]          II
                                   The "POSSIBLE COMPLICATIONS"


                                   -9-
section includes "seroma, hematoma, recurrence, inflammation,

chronic pain, infection, allergic reactions to the components of

the product."   Finally, the "WARNINGS" section states "To avoid

injury, careful attention is required if fixating the device in

the presence of nerves or vessels," and addresses the risk of

recurrence, stating "To limit the risk of recurrence, excessive

tension should be avoided on the ProGrip™ laparoscopic self-

fixating mesh and on the fixation points if any, to account for

wound shrinkage during the healing process."

     The "POSSIBLE COMPLICATIONS" section alone warns of all the

injuries Mr. Dunham alleges he incurred and Covidien failed to

warn him and his doctors about: adhesion/tissue attachment,

inflammation, chronic pain, nerve damage.   Thus, Mr. Dunham's

failure to warn claim about the ProGrip mesh is dismissed as

implausible, while his similar claim about the Parietex mesh

survives Covidien's motion to dismiss.

     Negligent Misrepresentation   To state a claim for negligent

misrepresentation, a plaintiff must state facts plausibly

alleging "(l) the existence of a special or privity-like

relationship imposing a duty on the defendant to impart correct

information to the plaintiff;   (2) tjat the information was

incorrect; and (3)   reasonable reliance on the information."

J.A.O. Acquisition Corp. v. Stavitsky, 8 N.Y.3d 144, 148, 863


                                -10-
N.E.2d 585, 587    (2007). The three factors relevant to whether a

special relationship giving rise to a duty exists are "whether

the person making the representation held or appeared to hold

unique or special expertise; whether a special relationship of

trust or confidence existed between the parties; and whether the

speaker was aware of the use to which the information would be

put and supplied it for that purpose."    Williamson, 2013 WL

3833081, at *11.

     The FAC alleges that, as a medical device company holding

its products out to patients and doctors as safe and effective

for their intended use in hernia repairs, Covidien had a duty to

patients who used its products.     See FAC 11 272, 277-78.   The

FAC further alleges that Covidien breached this duty by

misrepresenting "the amount of pain those implanted with the

meshes would feel," id. 1 280, and "the effectiveness of the

mesh without representing the potential for failure, bacteria,

adhesions, contraction and shrinkage," id. 1 279.     The FAC also

alleges that Mr. Dunham and his physician "reasonably relied

upon Defendant's misrepresentations and omissions regarding the

safety and efficacy of Defendant's hernia mesh products,

resulting in Plaintiffs sustaining permanent personal injuries




                                  -11-
and damages."       Id. i 303.     Thus, the FAC states a claim for

negligent misrepresentation under Rule 8(a) . 5


                                   Fraud Cl.aims

     Fraudulent Misrepresentation

     Rule 9(b), which applies to fraudulent misrepresentation

claims, "requires that the plaintiff (1) detail the statements

(or omissions) that the plaintiff contends are fraudulent,                (2)

identify the speaker,        (3)   state where and when the statements

(or omissions) were made, and (4) explain why the statements                    (or

omissions) are fraudulent."           Fin. Guar. Ins. Co. v. Putnam

Advisory Co., 783 F.3d 395, 403          (2d Cir. 2015).     Within the

FAC's fraudulent misrepresentation claim, the only specific

statements claimed to be false and misleading are in paragraphs

288 and 289.        Paragraph 288 describes the device as "Leading the

future of fixation,        self fixating,     less pain, easy to use and

lower costs," and 289 describes it as providing "easy deployment

and fixation," and supporting "tissue integration while

minimizing visceral attachment with collagen film."               These

statements are too general to be susceptible to attack as



5 While Rule 9(b)    applies to negligent misrepresentation claims that sound in
fraud, Matsumura    v. Benihana Nat. Corp., 542 F. Supp. 2d 245, 251-52
(S.D.N.Y. 2008),    Rule 8(a) applies to those that sound in "ordinary
negligence," see    Woori Bank v. RBS Securities, Inc., 910 F.Supp.2d 697, 705
(S.D.N.Y. 2012).

                                       -12-
fraudulent,    in stark contrast to the specific charges made in

the defective design and failure to warn sections above.

Outside the fraudulent misrepresentation claim, in the FAC at

large, the many misrepresentations discussed above are made

repeatedly, but not in a form which complies with Rule 9(b)

Thus, the FAC's fraudulent misrepresentation claim fails.

     Consumer Fraud - §§ 349, 350 of the New York General

Business Law    Under both Sections 349       (prohibiting deceptive

acts and practices) and 350      (prohibiting false advertising), a

complaint must plausibly allege that the defendant engaged in

"(l) consumer-oriented conduct that is         (2) materially misleading

and that    (3) plaintiff suffered injury as a result of the

allegedly deceptive act or practice.u         Orlander v. Staples,

Inc., 802 F.3d 289, 300      (2d Cir. 2015)     "Omissions, as well as

acts, may form the basis ofu a claim brought under either

Section 349,    In re Evergreen Mut. Funds Fee Litig., 423 F. Supp.

2d 249, 264    (S.D.N.Y. 2006), or 350, see NYGBL § 350-a(l).

     The FAC alleges two problems with Covidien's mesh products

about which Covidien failed to warn consumers, resulting in Mr.

Dunham's injuries:    (1)   collagen erosion increasing the

likelihood of adhesion, scarring, and inflammation, FAC         ~   333;

and (2)    large pore meshes, like those at issue here,      letting

nerves grow through their pores and having a high likelihood of


                                   -13-
shrinkage, contraction, and migration, resulting in debilitating

pain, FAC 1 344.     While the FAC, in isolation,     states Section

349 and 350 claims,    for the reasons discussed with regard to the

ProGrip IFU defeating the FAC's failure to warn claim, the FAC's

Section 349 and 350 claims about the ProGrip mesh are dismissed

as implausible, while its similar claims about the Parietex mesh

survive Covidien's motion to dismiss.


                       Breach of Warranty C1aim.s

        Express Warranty    "A breach of express warranty claim

require[s] a plaintiff to plead some affirmative statement of

fact that forms the basis of the warranty. The statement must be

definite enough so that its natural tendency [is]        ... to induce

the buyer to purchase."       Becker v. Cephalon, Inc., No. 14 Civ.

3864,    2015 WL 5472311,   at *7   (S.D.N.Y. Sept. 15, 2015)

(alterations in original)      (internal quotation marks omitted)

        Of the statements alleged to be warranties in the FAC, only

one is definite: that ProGrip mesh "eliminates the pain

associated with traditional tax fixation."         FAC 1 258.   However,

the FAC does not identify where this statement was made.          Even

if that statement is a warranty, the ProGrip IFU's warning that

"chronic pain" is one of "[t]he possible complications

associated with the use of ProGrip™ laparoscopic self-fixating



                                     -14-
mesh .         II
                    Dkt. No. 18-1, at 2, effectively disclaims it.

See Riegel v. Medtronic,      Inc., No. 99 Civ. 0649, 2003 WL

25556778, at *2-3      (S.D.N.Y. Dec. 3, 2003).   Thus, the FAC's

express warranty claim fails as a matter of law.

        Implied Warranty    A claim for breach of implied warranty in

a products liability action must state facts plausibly alleging

that, when it left defendant's possession, the product was

defective -- that it was not "fit for the ordinary purposes for

which such goods are used."       Denny v. Ford Motor Co., 87 N.Y.2d

248, 258,    662 N.E.2d 730, 736 (1995).    "The defect may arise

from a manufacturing flaw,      improper design, or a failure to

provide adequate warnings regarding use of the product .                 II




DiBartolo v. Abbott Labs., 914 F. Supp. 2d 601,        627   (S.D.N.Y.

2012)    (internal quotation marks omitted).      For the reasons

stated regarding the strict liability and negligence claims

above, the FAC states a claim for breach of implied warranty

with regard to both meshes' defective design and the Parietex

mesh's failure to warn.


                             Remaining C1aims

        Unjust Enrichment    "An unjust enrichment claim is not

available where it simply duplicates, or replaces, a

conventional contract or tort claim."       Corsello v. Verizon N.Y.,



                                    -15-
Inc., 18 N.Y.3d 777, 790,    967 N.E.2d 1177, 1185 (2012). As the

FAC's unjust enrichment claim does just that, it fails as a

matter of law.

     Loss of Consortium     As loss of consortium is a derivative

claim, Mrs. Dunham's loss of consortium claims survive only to

the extent that Mr. Dunham's claims do.       See Cordova v. Smith   &


Nephew,   Inc., No. 14 Civ. 351, 2014 WL 3749421, at *9     (E.D.N.Y.

July 30, 2014).


                               CONCLUSION

     Covidien's motion to dismiss       (0kt. No. 17) is granted as to

Mr. Dunham's claims for defective manufacture, failure to warn

about the ProGrip mesh,     fraudulent misrepresentation, consumer

fraud under NYGBL   §§   349 and 350 as to the ProGrip mesh, and

breach of express warranty, as well as Mrs. Dunham's claims for

loss of consortium derived from any of those claims.        It is

denied as to Mr. Dunham's claims for defective design, failure

to warn about the Parietex mesh, negligent misrepresentation,

consumer fraud under NYGBL     §§   349 and 350 as to the Parietex

mesh, and breach of implied warranty with regard to both meshes'

defective design and the Parietex mesh's failure to warn, as




                                    -16-
well as Mrs. Dunham's claims for loss of consortium derived from

any of those claims.



     So ordered.

Dated: November 27, 2019
       New York, New York




                                        LOUIS L. STANTON
                                             U.S.D.J.




                               -17-
